Exhibit 99.1 dELiA*s 50 WEST 23RD STREET, NEW YORK, NY10010 TELEPHONE: 212-807-9060FAX: 212-590-6500 dELiA*s Announces Third Quarter Fiscal 2007 Results NEW YORK, NY November 29, 2007 dELiA*s, Inc. (Nasdaq: DLIA), a direct marketing and retail company comprised of three lifestyle brands primarily targeting consumers between the ages of 12 and 19, today announced financial results for the third quarter ended November 3, 2007. For the thirteen weeks ended November 3, 2007, total revenues increased 5.5% to $71.2 million from the same period last year.Total gross margin was 38.7% of sales as compared to 41.9% in the third quarter of last year, due to the increase in markdowns and the increase in retail occupancy costs as a percentage of sales.Selling, general and administrative expenses were 38.3% of sales as compared to 36.6% in the third quarter of last year, primarily due to higher depreciation expense, increased pre-opening and other infrastructure costs, which more than offset the improved leverage of other expenses associated with the increase in revenue.Net income for the quarter was $12,000 or $0.00 per diluted share as compared to net income of $3.3 million or $0.11 per diluted share in last year’s third quarter. For the Thirteen Weeks Ended November 3, 2007 October 28, 2006 Retail Sales $27.3 million $25.8 million Direct Sales $43.9 million $41.7 million Retail comp store sales (2 )% 5 % Net store locations opened 7 4 Stores at end of Q3 87 73 Robert Bernard, Chief Executive Officer, commented, “Following a strong start to the back-to-school season, sales trends softened in September and October as mall traffic slowed dramatically and warm weather negatively affected sales, forcing us to be more promotional. On the direct side of our business, sales were up, notwithstanding our planned circulation cuts.”Mr. Bernard continued, “Our focus on improving our merchandise and store execution has resulted in an improved holiday assortment and sales trend to date.” 1 Retail Segment Results Gross profit margin for the retail segment, which includes distribution, occupancy and merchandising costs, decreased to 27.3% of sales from 33.0% in the same quarter last year.This decrease reflected the deleveraging of occupancy and other costs, in addition to higher promotional and clearance markdowns.Selling, general and administrative expenses, which include allocated overhead, totaled 37.5% of sales in the third quarter as compared to 32.6% in the prior year.The quarterly operating loss for the segment was $2.8 million versus operating income of $98,000 last year. Direct Segment Results Gross profit margin was 45.7% of sales versus 47.4% last year.The decrease in gross profit margin was primarily attributed to increased clearance sales in the girls’ businesses.Selling, general and administrative expenses decreased by 30 basis points in the quarter to 38.7% of sales.As a result, operating income for the direct segment in the third quarter decreased to $3.1 million as compared to $3.5 million last year. Conference Call Information A conference call to discuss fiscal 2007 third quarter results is scheduled for Thursday November 29, 2007 at 4:30 pm EST. The conference call will be web-cast live at www.deliasinc.com. A replay of this call will be available on our website for one year and can also be accessed until December 28, 2007 by dialing (888) 286-8010, passcode 32894875. During the conference call, the Company may discuss and answer questions concerning business and financial developments and trends. The Company's responses to questions, as well as other matters discussed during the conference call, may contain or constitute information that has not been disclosed previously. About dELiA*s, Inc. dELiA*s, Inc. is a direct marketing and retail company comprised of three lifestyle brands primarily targeting consumers between the ages of 12 and 19.Its brands – dELiA*s, Alloy and CCS – generate revenue by selling apparel, accessories, footwear, room furnishings and action sports equipment predominantly to teenage consumers through direct mail catalogs, websites, and, for dELiA*s, mall-based specialty retail stores. 2 Forward-Looking Statements This announcement may contain forward-looking statements made in reliance upon the safe harbor provisions of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended, including statements regarding our expectations and beliefs regarding our future results or performance.Because these statements apply to future events, they are subject to risks and uncertainties.When used in this announcement, the words “anticipate,” “believe,” “estimate,” “expect,” “expectation,” “should,” “project,” “plan,” “predict,” and “intend,” and similar expressions are intended to identify such forward-looking statements.Our actual results could differ materially from those projected in the forward-looking statements.Additionally, you should not consider past results to be an indication of our future performance.For a discussion of risk factors that may affect our results, see the “Risk Factors That May Affect Future Results” section of our filings with the Securities and Exchange Commission, including our annual report on Form 10-K and quarterly reports on Form 10-Q.We do not intend to update any of the forward-looking statements after the date of this announcement to conform these statements to actual results, to changes in management’s expectations or otherwise, except as may be required by law. CONTACT: dELiA*s, Inc. The Piacente Group Stephen A. Feldman Brandi Piacente/ Lesley Snyder 212.807.9060 212.481.2050 3 dELiA*s, Inc. CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands, except share data) For the Thirteen Weeks Ended November 3, 2007 October 28, 2006 (unaudited) Net revenues $ 71,234 100.0% $ 67,533 100.0% Cost of goods sold 43,699 61.3% 39,250 58.1% Gross profit 27,535 38.7% 28,283 41.9% Selling, general and administrative expenses 27,263 38.3% 24,686 36.6% Income before interest (income) expense and income taxes 272 0.4% 3,597 5.3% Interest (income) expense, net 168 0.2% 84 0.1% Income before income taxes 104 0.1% 3,513 5.2% Provision for income taxes 92 0.1% 244 0.4% Net Income $ 12 0.0% $ 3,269 4.8% Basic net income per share of common stock: Basic net income attributable to common stockholders per share $ 0.00 $ 0.12 Diluted net income per share of Common Stock: Diluted net income attributable to common stockholders per share $ 0.00 $ 0.11 WEIGHTED AVERAGE BASIC COMMON SHARES OUTSTANDING 30,858,372 27,604,578 WEIGHTED AVERAGE DILUTED COMMON SHARES OUTSTANDING 30,993,804 30,960,131 4 dELiA*s, Inc. CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands, except share data) For the Thirty-nine Weeks Ended November 3, 2007 October 28, 2006 (unaudited) Net revenues $ 181,479 100.0 % $ 168,254 100.0 % Cost of goods sold 114,967 63.4 % 102,340 60.8 % Gross profit 66,512 36.6 % 65,914 39.2 % Selling, general and administrative expenses 75,005 41.3 % 67,147 39.9 % Loss before interest (income) expense and income taxes (8,493 ) -4.7 % (1,233 ) -0.7 % Interest (income) expense, net (119 ) -0.1 % (74 ) 0.0 % Loss before income taxes (8,374 ) -4.6 % (1,159 ) -0.7 % Benefit for income taxes (33 ) 0.0 % (79 ) 0.0 % Net Loss $ (8,341 ) -4.6 % $ (1,080 ) -0.6 % Basic and diluted net loss per share of common stock: Basic and diluted net loss attributable to common stockholders per share $ (0.27 ) $ (0.04 ) WEIGHTED AVERAGE BASIC AND DILUTED COMMON SHARES OUTSTANDING 30,827,206 26,557,318 5 dELiA*s, Inc. CONSOLIDATED BALANCE SHEETS (In thousands) November 3, 2007 February 3, 2007 October 28, 2006 ASSETS (unaudited) (unaudited) Current Assets: Cash and cash equivalents $ 8,592 $ 28,874 $ 18,427 Inventories, net 51,857 31,680 42,493 Prepaid catalog costs 7,051 3,157 5,014 Other current assets 7,879 6,759 5,802 Total current assets 75,379 70,470 71,736 - Property and equipment, net 51,801 39,543 35,440 Goodwill 40,204 40,204 40,204 Intangible assets, net 2,541 2,610 2,633 Other noncurrent assets 421 678 875 Total assets $ 170,346 $ 153,505 $ 150,888 LIABILITIES AND STOCKHOLDERS’ EQUITY Current Liabilities: Accounts payable $ 26,911 $ 17,821 $ 18,678 Bank loan payable 12,169 - 7,000 Current portion of mortgage note payable 2,453 139 134 Accrued expenses and other current liabilities 29,055 27,549 28,331 Total current liabilities 70,588 45,509 54,143 Deferred credits and other long-term liabilities 8,867 7,723 5,064 Long-term portion of mortgage note payable - 2,406 2,444 Total liabilities 79,455 55,638 61,651 Commitments and contingencies Stockholders’ Equity: Preferred Stock; $.001 par value, 25,000,000 shares authorized, none issued — — — Common Stock; $.001 par value;100,000,000 shares authorized; 30,881,489,30,745,497, and 29,838,628 shares issued and outstanding, respectively 31 30 30 Additionalpaid-in capital 96,617 94,975 93,179 Deferred compensation (162 ) - — (Accumulated deficit) retained earnings (5,595 ) 2,862 (3,972 ) - Total stockholders’ equity 90,891 97,867 89,237 - Total liabilities and stockholders’ equity $ 170,346 $ 153,505 $ 150,888 Working Capital 4,791 24,961 17,593 6 dELiA*s Inc. Consolidated Statements of Cash Flows (In thousands) For the Thirty-nine Weeks Ended November 3, October 28, 2007 2006 (unaudited) (unaudited) CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ (8,341 ) $ (1,080 ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization 5,497 4,069 Stock based compensation 784 846 Loss on disposal of assets - 100 Changes in operating assets and liabilities Inventories (20,177 ) (16,661 ) Prepaid catalog costs and other current assets (5,014 ) (4,060 ) Other noncurrent assets 257 102 Accounts payable, accrued expenses and other current liabilities 11,624 10,872 Net cash used in operating activities (15,370 ) (5,812 ) CASH FLOWS FROM INVESTING ACTIVITIES: Capital expenditures (17,686 ) (14,593 ) Net cash used in investing activities (17,686 ) (14,593 ) CASH FLOWS FROM FINANCING ACTIVITIES: Due from Alloy Inc. - 8,155 Net borrowings under line of credit agreements 12,169 7,000 Payment of mortgage note payable (92 ) (102 ) Proceeds from rights offering, net of expenses - 19,766 Proceeds from exercise of employee stock options 697 1,490 Net cash provided by financing activities 12,774 36,309 NET (DECREASE) INCREASE IN CASH AND CASH EQUIVALENTS (20,282 ) 15,904 CASH AND CASH EQUIVALENTS, beginning of period 28,874 2,523 CASH AND CASH EQUIVALENTS, end of period $ 8,592 $ 18,427 Cash paid during the period for interest $ 329 $ 292 Cash paid during the period for taxes 548 51 Non-cash Intercompany transfers $ - $ 686 7 dELiA*s, Inc. Selected Operating Data (In thousands, except number of stores) Thirteen Weeks Ended Thirty-nine Weeks Ended 11/3/2007 10/28/2006 11/3/2007 10/28/2006 Channel Net Sales: Retail $ 27,282 $ 25,861 $ 66,325 $ 55,560 Direct: Catalog 10,382 11,885 27,887 32,115 Internet 33,570 29,787 87,267 80,579 $ 71,234 $ 67,533 $ 181,479 $ 168,254 Internet % 76 % 71 % 76 % 72 % Comparable store sales (2 )% 5 % 3 % (6 )% Catalogs Mailed 24,336 26,515 53,642 54,344 Number of Stores: Beginning of period 80 69 74 59 Opened 8 4 19 * 16 Closed 1 0 6 * 2 End of Period 87 73 87 73 Total Gross Sq. Ft @ End of Period 330.8 275.1 330.8 275.1 Total Gross Sq. Ft @ End of Period - Premiere 330.8 267.3 330.8 267.3 * Totals include one store that was closed in the first quarter of fiscal 2007, and that was remodeled and reopened in the second quarter of fiscal 2007. 8
